Exhibit 10.29

CryoLife, Inc.

1655 Roberts Boulevard N.W.

Kennesaw, Georgia 30144

                , 200    

 

Re: Grant of Incentive Stock Option

Dear                         :

This letter sets forth the agreement (the “Agreement”) between you (the
“Employee”) and CryoLife, Inc., a Florida corporation (the “Company”), regarding
your option to acquire shares of the Company’s common stock.

1. Grant of Option. Subject to the terms set forth below, the Company hereby
grants to Employee the right, privilege, and option (the “Option”) to purchase
up to                  shares of common stock (the “Option Shares”) at the
purchase price of                  per share. This Option is granted effective
                 (the “Effective Date”). This Option is granted pursuant to the
CryoLife, Inc. 1998 Long-Term Incentive Plan (the “Plan”). This Option is
intended to be and shall be treated as an “Incentive Stock Option,” as that term
is defined in Section 422 of the Internal Revenue Code of 1986, as amended
(“Section 422”). Provided, however, that to the extent that the Option fails for
any reasons to comply with the provisions of Section 422, it shall be treated as
a “Non-Qualified Stock Option” (as defined in the Plan). The Company shall have
no liability whatsoever to Employee in the event the Option fails for any reason
to satisfy the requirements for Incentive Stock Options set forth in
Section 422.

2. Time of Exercise of Option. Prior to its termination as set forth in
Section 5 below, this Option shall vest, and the Employee may exercise the
Option granted herein on the following dates, or thereafter provided the Option
is exercised prior to its termination:

 

Date of Vesting/Exercise

 

Shares Vesting

 

 

                    %

 

 

                    %

 

 

                    %

 

 

                    %

 

 

                    %

3. Method of Exercise. The Option shall be exercised by written notice directed
to the Compensation Committee (the “Committee”), at the Company’s principal
executive office, and except as set forth below, must be accompanied by payment
of the

 

1



--------------------------------------------------------------------------------

Option price for the number of Option Shares purchased in accordance with the
Plan’s requirements. The payment for the number of Option Shares purchased may
be payable in cash or by tendering (by actual delivery of shares) shares of the
Company’s common stock in accordance with the Plan. To the extent permitted by
applicable law, you may elect to pay for the number of Option Shares purchased
by irrevocably authorizing a third party to sell shares of the Company’s common
stock acquired upon exercise of the Option Shares and remitting to the Company a
sufficient portion of the sale proceeds as payment of the entire option price
for the number of Option Shares purchased, including any tax withholding
resulting from such exercise. The Company shall make delivery of such shares in
accordance with the Plan provided that if any law or regulation requires the
Company to take any action with respect to the shares specified in such notice
before the issuance thereof, then the date of delivery of such shares shall be
extended for the period necessary to take such action.

4. The Plan. The Company’s 1998 Long-Term Incentive Plan, as amended from time
to time by the Board of Directors of the Company, is hereby incorporated in this
Agreement and to the extent that anything in this Agreement is inconsistent with
the Plan, the terms of the Plan shall control. Employee acknowledges that the
Company has provided a copy of the Plan and the Plan prospectus to Employee.

5. Termination of Option. Except as herein otherwise stated, the Option, to the
extent not previously exercised, shall terminate in accordance with the Plan and
upon the first to occur of the following events:

(a) Disability. The expiration of 36 months after the date on which Employee’s
employment by the Company is terminated, if such termination be by reason of
Employee’s permanent and total disability, provided, however, that (i) the
Option shall be exercisable only to the extent that Employee had the right to
exercise the Option at the time of termination and (ii) if the Employee dies
within such 36 month period, any unexercised Option held by such Employee shall
thereafter be exercisable in accordance with the provisions of and shall
terminate upon the first to occur of the events described in Sections 5(b) and
(d);

(b) Death. In the event of Employee’s death while in the employ of the Company,
the expiration of 12 months following the date of his or her death, provided
that the Option shall be exercisable following the Employee’s death only to the
extent that Employee had the right to exercise the option at the time of his or
her death.

(c) Retirement. In the event Employee’s employment with the Company terminates
by reason of normal or early retirement, any Option held by such Employee may be
exercised by the Employee for a period of 36 months from the date of such
termination; provided, however, that if the Employee dies within such 36 month
period any unexercised Option held by Employee shall thereafter be exercisable
in accordance with the provisions of and shall terminate upon the first to occur
of the events described in Section 5(b) and (d); or

(d) Other. Upon the earlier to occur of (i) 66 months following the Effective
Date, or (ii) upon the expiration of ten (10) business days after termination of



--------------------------------------------------------------------------------

Employee’s employment by the Company (except if such termination be by reason of
death, disability, or normal or early retirement). It is in Committee’s sole
discretion to determine whether the Employee’s employment with the Company
terminates by reason of disability, or normal or early retirement.

Except as set forth above, the option may not be exercised unless Employee, at
the time he or she exercises the option, is, and has been at all times since the
date of grant of the Option, an employee of the Company. Employee shall be
deemed to be employed by the Company if he or she is employed by the Company or
any of its subsidiaries. Notwithstanding the above, in no event may the option
be exercised after 66 months following the Effective Date.

6. Reclassification, Consolidation, or Merger. The number of Option Shares and
exercise price shall be proportionally adjusted if certain events such as
merger, reorganization, consolidation, recapitalization, stock dividends, stock
splits, or similar changes in the Company’s corporate structure affecting its
common stock occur.

7. Rights Prior to exercise of Option. This Option is not transferable by
Employee, except by will or by the laws of descent and distribution or as
otherwise set forth in the Plan, and during Employee’s lifetime shall be
exercisable only by Employee. This Option shall confer no rights to the holder
hereof to act as stockholder with respect to any of the Option Shares until
payment of the option price and delivery of a share certificate has been made.

8. Employee’s Representations and Warranties. By execution of this Agreement,
Employee represents and warrants to the Company as follows:

(a) The entire legal and beneficial interest of the Option and the Option Shares
are for and will be held for the account of the Employee only and neither in
whole nor in part for any other person.

(b) Employee resides at the following address:

 

 

(c) Employee is familiar with the Company and its plans, operations, and
financial condition. Prior to the acceptance of this Option, Employee has
received all information as he or she deems necessary and appropriate to enable
an evaluation of the financial risk inherent in accepting the Option and has
received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof.

9. Restricted Securities. Employee recognizes and understands that this Option
and the Option Shares are currently registered under the Securities Act of 1933,
as amended (the “Act”), but may not remain so registered, and are not registered
under any state securities law. Any transfer of the Option (if otherwise
permitted hereunder, and



--------------------------------------------------------------------------------

once exercised, the Option Shares) will not be recognized by the Company unless
such transfer is registered under the Act, the Georgia Securities Act of 1973,
as amended, (the “Georgia Act”) and any other applicable state securities laws
or effected pursuant to an exemption from such registration which may then be
available. If the Option Shares are not registered, any share certificates
representing the Option Shares may be stamped with legends restricting transfer
thereof in accordance with the Company’s policy with respect to unregistered
shares of its Common Stock issued to employees as a result of exercise of
options granted under the Plan. The Company may make a notation in its stock
transfer records of the aforementioned restrictions on transfers and legends.
Employee recognizes and understands that the Option Shares may be restricted
securities within the meaning of Rule 144 promulgated under the Act; that the
exemption from registration under Rule 144 may not be available under certain
circumstances and that Employee’s opportunity to utilize such Rule 144 to sell
the Option Shares may be limited or denied. The Company shall be under no
obligation to maintain or promote a public trading market for the class of
shares for which the Option is granted or to make provision for adequate
information concerning the Company to be available to the public as contemplated
under Rule 144. The Company will be under no obligation to recognize any
transfer or sale of any Option Shares pursuant to Rule 144 unless the terms and
conditions of Rule 144 are complied with by the Employee. By acceptance hereof,
Employee agrees that no permitted disposition of any Option Shares shall be made
unless and until (i) there is at the time of exercise of the Option in effect a
registration statement under the Act, or (ii) Employee shall have notified the
Company of a proposed Option disposition and shall have furnished to the Company
a detailed statement of the circumstances surrounding such disposition, together
with, if requested by the Company, an opinion of counsel acceptable in form and
substance to the Company that such disposition will not require registration of
the shares so disposed under the Act, the Georgia Act, or any other state
securities laws. The Company shall be under no obligation to permit such
transfer or disposition on its stock transfer books unless counsel for the
Company shall concur as to such matters. Employee recognizes and understands
that as long as Employee remains a designated Section 16 Officer (meaning an
“officer” as defined in Rule 16a-1(f) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of the Company, and for up to six months
thereafter, any sales of Option Shares will be subject to Section 16 of the
Exchange Act and the regulations promulgated thereunder. Employee also
recognizes and understands that any sale of the Option Shares will also be
subject to Rule 10b-5 promulgated under the Exchange Act. Employee agrees that
any disposition of the Option Shares shall be made only in compliance with the
Act, the Exchange Act, and the rules and regulations promulgated thereunder.

10. Tax Matters. The Employee hereby agrees to comply with any applicable
federal, state, and local income and employment tax requirements which might
arise with regard to a disposition of any Option Shares and to inform the
Company of any such disposition which occurs prior to the expiration of (i) two
years from the Option Effective Date, and (ii) one year from the date of
transfer to him of Option Shares. No later than the date as of which an amount
first becomes includable in the gross income of the Employee for federal income
tax purposes with respect to the exercise of any option under the Plan, Employee
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any federal, state, or local taxes of any kind



--------------------------------------------------------------------------------

required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan are conditional on such payment or arrangements and
the Company shall have the right to deduct any such taxes from any payment of
any kind otherwise due to Employee.

11. Payment. Except as set forth below, the Option exercise price shall be paid
in cash in U.S. Dollars at the time the Option is exercised or in shares of
common stock of the Company held by the employee for at least six months and
having an aggregate value equal to the Option exercise price. If the Option
exercise price is paid by transfer of shares of common stock of the Company then
the value of such shares will be the mean between the lowest and highest
reported sales prices of the Company’s common stock on that day on the New York
Stock Exchange. The Option exercise price may be paid by a combination of cash
and common stock. Notwithstanding the foregoing, to the extent permitted by
applicable law, Employee may elect to pay the Option exercise price by
authorizing a third party to sell shares of stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Option exercise price
and any tax withholding resulting from such exercise.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and permissible assigns.

13. Miscellaneous. This Agreement shall be governed by and construed under the
(i) the laws of the State of Georgia, excluding its conflict of law provisions
and its General Business Corporation Code, and (ii) the applicable corporation
law, which shall be the general business corporation law of the State of
Florida. If any term or provision hereof shall be held invalid or unenforceable,
the remaining terms and provisions hereof shall continue in full force and
effect. Any modification to this Agreement shall not be effective unless the
same shall be in writing and such writing shall be signed by authorized
representatives of both of the parties hereto. The terms of paragraphs 8 and 9
hereof shall survive exercise of the option by Employee and shall attach to the
Option Shares. The Option contained in this Agreement shall not confer upon
Employee any right to continued employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate the employment
of Employee at any time. This letter can be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

Please signify your acceptance of the Option and your agreement to be bound by
the terms hereof by promptly signing one of the two original letters provided to
you and returning the same to the Secretary of the Company.



--------------------------------------------------------------------------------

Thank you for your good work and service.

 

                Sincerely,          (SEAL)       THE COMPANY:   

Attest:

                           CRYOLIFE, INC.            

 

            EMPLOYEE:               

 

           

 

           

Social Security No.:

  

 